IN THE UNITED STATES DISTRICT COURT

FoR THE SoUTHERN DISTRICT oF oHIo g;;g; ;~_;_~,;, ?.? F_H , _

WESTERN DIVISION
UNITED STATES OF AMERICA : CASE NO. 3:I9CR37
v. : JUDGE WALTER H. RICE
MAREK GRIGSBY : ORDER UNSEALING

INFORMATION (R.25) FORWARD

 

Upon motion of the United States, and for the reason that the above captioned defendant
is in custody, the Information (R.25) forward in the above captioned case is hereby ordered

unsealed

DATE; &# 31 7- \ q \/L,\¢Q,d

JUDGE WALTER H. RICE
UN.ITED STATES DISTRICT COURT

